Title: To Thomas Jefferson from Francis Walker Gilmer, 10 December 1820
From: Gilmer, Francis Walker
To: Jefferson, Thomas


dear Sir.
Richmond
Decr 10th 1820
I inclose you a little treatise which I wrote in albemarle during my summer’s visit; on what is growing every day to be an important question in jurisprudence & politics. The notions of Bentham are every day becoming more popular in Virginia, and it is time the other side should be heard.I do not know your opinions on the subject, nor do I hope to edify you at all on the matter; I send you the pamphlet in testimony ofmy great respect & regardFr. W. Gilmer